DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 objected to because of the following informalities:  “a defines” should be “and defines.”  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  repeats the language “and the forward bearing portion of the CAC.”  Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the motor" in lines 3 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the aft motor shaft” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Stock reference (US Patent Publication No. 2007/0065317).
10.	Regarding claim 1, the Stock reference discloses:
a cabin air compressor (CAC) of an aircraft environmental control system (intended use), the CAC comprising:
a CAC case (50) defining a forward end (FIG. 1—left end), an aft end axially spaced apart from the forward end (FIG. 1—right end), wherein the forward end defines a compressor inlet (FIG. 1); and
a supplemental cooling jacket (65) (See FIG. 7—showing primary cooling jacket), positioned around at least a portion of the CAC case and at least partially conforming the CAC case (FIG. 1), and
wherein the supplemental cooling jacket (65) is configured to direct a cooling medium through it (via 70).
11.	Regarding claim 3, the Stock reference further discloses:
wherein the cooling medium is a supplemental cooling medium [Paragraph 0020].
12.	Regarding claim 4, the Stock reference further discloses:
wherein the supplemental cooling medium is a liquid [Paragraph 0020].
13.	Regarding claim 5, the Stock reference further discloses:
wherein an inlet port and an outlet port of the supplemental cooling jacket are fluidly coupled via at least one internal passage or bladder within the supplemental cooling jacket (implicit).
14.	Regarding claim 7, the Stock reference fails to disclose:
wherein the supplemental cooling jacket (65) is configured to cool a motor (15), a forward motor support bearing (55), and an aft motor support bearing of the CAC (55) [Paragraph 0019].
15.	Regarding claim 9, the Stock reference further discloses:
wherein a forward end of the supplemental cooling jacket is configured to be removably attached to a flange of the CAC (FIG. 1).
16.	Regarding claim 11, the Stock reference further discloses:
wherein an inlet portion of the CAC extends aft of the forward end to a diffuser portion of the CAC;
the diffuser portion extends aft of the inlet portion to a compressor rotor portion of the CAC;
the compressor rotor portion extends aft of the diffuser portion to a forward bearing portion of the CAC;
the forward bearing portion extends aft of the diffuser portion to a motor portion of the CAC;
the motor portion extends aft of the diffuser portion to an aft bearing portion of the CAC; and
the aft bearing portion extends aft to the aft end of the CAC;
wherein the supplemental cooling jacket extends over the aft bearing portion, the motor portion and the forward bearing portion of the CAC (FIG. 1).
17.	Regarding claim 12, the Stock reference further discloses:
wherein the supplemental cooling jacket terminates at the forward bearing portion of the CAC, adjacent the compressor rotor portion (FIG. 1).
Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	Claim(s) 2, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Stock reference.
20.	Regarding claim 2, the Stock reference fails to disclose:
wherein the supplemental cooling jacket is formed form a synthetic fabric.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to form the supplemental cooling jacket from a synthetic fabric, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.  
21.	Regarding claim 6, the Stock reference fails to disclose:
wherein the supplemental cooling jacket at least partially includes insulating material.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to form the supplemental cooling jacket at least partially including insulating material, since it has been held to be within the general skill of a worker in the art to 
select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. 
22.	Regarding claim 10, the Stock reference fails to disclose:
wherein the inlet and outlet ports respectively include quick release adaptors.
The examiner takes Official Notice that it is well known in the art of connections to use quick release adaptors for the purpose of improving the ease of attachment and detachment.  
23.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Stock reference in view of the Suzuki reference (US Patent Publication No. 2017/0274728) and further in view of the Colson reference (US Patent Publication No. 2016/0186777).
24.	Regarding claim 8, the Stock reference fails to disclose:
wherein the supplemental cooling jacket at least partially includes a first passage through which a motor air cooling inlet channel of the CAC extends;
the supplemental cooling jacket at least partially includes a defines a second passage through which a bearing air cooling inlet channel of the CAC extends; and
the supplemental cooling jacket at least partially includes a third passage through which a cooling outlet channel of the CAC extends.
The Suzuki reference teaches it is conventional in the art of compressors to provide as taught in (FIG. 1) wherein the supplemental cooling jacket (24) at least partially includes a first passage (24bd) through which a motor air cooling inlet channel (32) of the CAC extends; and the supplemental cooling jacket (24) at least partially includes a third passage (24ba) through which a cooling outlet channel of the CAC extends (FIG. 1).  Such configurations/structures would allow cooling water to flow [Paragraph 0020].  
The combination of the Stock reference and the Suzuki reference teach the invention as essentially claimed.  However, the modified Stock reference fails to disclose the supplemental cooling jacket at least partially includes and defines a second passage through which a bearing air cooling inlet channel of the CAC extends.
The Colson reference teaches it is conventional in the art of compressors to provide as taught in (FIG. 1) the supplemental cooling jacket (FIG. 1) at least partially includes and defines a second passage (40) through which a bearing air cooling channel of the CAC extends (FIG. 1).  Such configurations/structures would allow a motor cooling flow [Paragraph 0014].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the compressor of the Stock reference, such that the compressor further includes wherein the supplemental cooling jacket at least partially includes a first passage through which a motor air cooling inlet channel of the CAC extends; the supplemental cooling jacket at least partially includes a defines a second passage through which a bearing air cooling inlet channel of the CAC extends; and the supplemental cooling jacket at least partially includes a third passage through which a cooling outlet channel of the CAC extends, as clearly suggested and taught by the Suzuki and Colson reference, in order to allow cooling water to flow [Paragraph 0020] and a motor cooling flow [Paragraph 0014].  
25.	Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Stock reference in view of the Masoudipour reference (US Patent Publication No. 2008/0168796).
26.	Regarding claim 13, the Stock reference fails to disclose:
wherein a forward journal bearing of the forward bearing portion is rotationally supported between a forward stationary member of the CAC case and a forward motor shaft operationally connected to the motor;
an aft journal bearing of the aft bearing portion is rotationally supported between an aft stationary member of the CAC case and an aft motor shaft operationally connected to the motor.
The Masoudipour reference teaches it is conventional in the art of compressors to provide as taught in (FIG. 2) wherein a forward journal bearing (24) of the forward bearing portion (FIG. 2) is rotationally supported between a forward stationary member (FIG. 2) of the CAC case (11) and a forward motor shaft (FIG. 2) operationally connected to the motor (21); and an aft journal bearing (24) of the aft bearing portion (FIG. 2) is rotationally supported between an aft stationary member (FIG. 2) of the CAC case (11) and an aft motor shaft operationally connected to the motor (21).  Such configurations/structures would allow the journal bearings to be air-foil bearings [Paragraph 0022].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the compressor of the Stock reference, such that the compressor further includes wherein a forward journal bearing of the forward bearing portion is rotationally supported between a forward stationary member of the CAC case and a forward motor shaft operationally connected to the motor; an aft journal bearing of the aft bearing portion is rotationally supported between an aft stationary member of the CAC case and an aft motor shaft operationally connected to the motor, as clearly suggested and taught by the Masoudipour reference, in order to allow the journal bearings to be air-foil bearings [Paragraph 0022].
27.	Regarding claim 15, the Stock reference further discloses:
the CAC of claim 1 (anticipated).
The Stock reference discloses the invention as essentially claimed.  However, the Stock reference fails to disclose an aircraft comprising an environmental control system.
The Masoudipour reference teaches it is conventional in the art of compressors to provide as taught in the [Abstract] an aircraft comprising an environmental control system [Abstract].  Such configurations/structures would allow for driving the cabin air compressor of an aircraft [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the compressor of the Stock reference, such that the compressor further includes an aircraft comprising an environmental control system, as clearly 
suggested and taught by the Masoudipour reference, in order to allow for driving the cabin air compressor of an aircraft [Abstract].  
28.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Stock reference in view of the Colson reference.
29.	Regarding claim 14, the Stock reference fails to disclose:
wherein a thrust bearing of the aft bearing portion is rotationally supported between the aft end of the CAC case and the aft motor shaft.
The Colson reference teaches it is conventional in the art of compressors to provide as taught in (FIG. 1) wherein a thrust bearing (28) of the aft bearing portion (FIG. 1) is rotationally supported between the aft end of the CAC case and aft motor shaft (FIG. 1).  Such configurations/structures would allow supporting of rotation of the rotor [Paragraph 0014].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the compressor of the Stock reference, such that the compressor further includes wherein a thrust bearing of the aft bearing portion is rotationally supported between the aft end of the CAC case and the aft motor shaft, as clearly suggested and taught by the Colson reference, in order to allow supporting of rotation of the rotor [Paragraph 0014].  
Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747